Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered April 1, 2005, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3½ to 7 years, unanimously affirmed.
Regardless of whether defendant made a valid waiver of his right to appeal, we perceive no basis for reducing the sentence. For the reasons stated in our decision in People v Lemos (34 AD3d 343 [2006], lv denied 8 NY3d 924 [2007]), we find unpreserved defendant’s argument that the court unlawfully imposed a mandatory surcharge and fees when it did so only in writing, and we decline to review it in the interest of justice. Were we to review it, we would find it without merit. Concur— Andrias, J.P., Friedman, Williams, Buckley and Sweeny, JJ.